Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 1-20 are pending and remain for further examination.

The old rejection maintained
Applicant’s amendments and arguments with respect to claims 1-20 filed on June 15, 2022 have been fully considered but they are not deemed to be persuasive for the claims 1-20. The rejection is respectfully maintained as set forth in the last Office Action mailed on February 17, 2022.



Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ludwig et al (U.S. Patent No. 5,617,539 A) in view of Block et al (U.S. Patent Application Publication No. 2016/0057391 A1).

As to claim 1, Ludwig et al teach a streaming method, applied to a server (see abstract, column 11 line 62 to column 12 line 2), the method comprising: receiving a first audio/video stream from a first end client and a second audio/video stream from a second end client; processing the first audio/video stream and the second audio/video stream to obtain a third audio/video stream; receiving a stream viewing request from a third end client; and sending the third audio/video stream to the third end client in response to receipt of the stream viewing request from the third end client (figures 7-8s, column 12 lines 5-62, figure 16, column 14 lines 43-50, reference teaches about receiving live audio/video streams from more than one sources, combining both streams received from more than one sources, and providing combined streams to a client upon request).
However, Ludwig et al do not teach that returning the third audio/video stream back to at least one of the first end client or the second end client for the at least one of the first end client or the second end client to view own audio/video content.
Block et al teach a streaming method, applied to a server (see abstract and figures 1-3), comprising the step of: returning the third audio/video stream back to at least one of the first end client or the second end client for the at least one of the first end client or the second end client to view/play own audio/video content (figure 1, page 4 pars. 0040 & 0043-0045, figure 2, page 4 par. 0051, page 5 par. 0054, reference teaches about receiving (viewing) video stream from other participants and also receives own live stream over network via conference server), wherein the third audio/video stream as returned from the server displays, at the first end client or the second end client (figure 2, pars. 0051 & 0054, reference teaches that the audio/video stream returned from the server display including live stream from its own stream), a head image of a first individual associated with the first audio/video stream and a head image of a second individual associated with the second audio/video stream (figure 1, pars. 0040 & 0043-0044, reference teaches that the cameras embedded in user computing devices capable of streaming video, which implies that camera generating a head image of the participant/user and streaming/sending video to the conference server for distribution to the other participants).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Block et al as stated above with the method of Ludwig et al for viewing own audio/video content because it would have improved the control of broadcasting live audio/video stream and provide better service to live audio/video stream viewers.

As to claim 2, Ludwig et al teach that the first audio/video stream includes a first audio stream and a first video stream, and the second audio/video stream includes a second audio stream and a second video stream, and wherein the third audio/video stream is obtained by: performing superposition coding on the first video stream and the second video stream to obtain a third video stream; performing audio mixing on the first audio stream and the second audio stream to obtain a third audio stream; and packaging the third audio stream and the third video stream to obtain the third audio/video stream (figures 7-11, column 12 line 5 to column 14 line 14, column 29 line 40 to column 30 line 33, reference teaches about mixing and synchronizing of the live audio/video streams).

As to claim 3, Ludwig et al teach that the server includes a streaming module and a content delivery network (CDN) module (figure 4, column 10 line 18 to column 11 line 9), and wherein the third audio/video stream is obtained further by: synchronizing, by the streaming module of the server, the third audio stream and the third video stream according to a time stamp, to obtain a fourth audio/video stream; and packaging, by the streaming module of the server, the fourth audio/video stream to obtain the third audio/video stream, prior to sending, by the CDN module of the server, the third audio/video stream to the third end client (figures 14s-17s, column 14 lines 23-64, column 28 line 66 to column 29 line 15, and column 31 lines 8-14, reference teaches about synchronizing and packaging of the live audio/video streams according to a time stamp).

As to claims 4-5, Ludwig et al teach that the server includes a content delivery network (CDN) module (figure 4, column 10 line 18 to column 11 line 9), and the method further comprises: pulling, by the CDN module of the server, the third audio/video stream according to the stream viewing request from the third end client; sending, by the CDN module of the server, the third audio/video stream to the third end client in response to determining the third audio/video stream has been obtained through pulling (figures 14s-17s, column 14 lines 23-64, figures 31B-31C, column 32 line 55 to column 33 line 45, reference teaches that pulling and sending the live audio/video streams by implementing in the content delivery network module); and sending to the third end client, by the CDN module of the server, prompt information indicating information obtaining fails in response to determining the third audio/video stream has not been obtained through pulling (column 27 lines 23-40, column 35 lines 4-46, reference teaches that providing a function to correct previously failed access or communication).

As to claim 6, Ludwig et al teach that pulling the third audio/video stream by the CDN module is performed after receipt of the stream viewing request from the third end client (column 28 line 60 to column 29 line 32, and column 31 lines 54-62, server provides an audio/video stream upon viewing request)

As to claim 7, Ludwig et al teach that the first end client is an anchor client, the second end client is a participant client, and the third end client is a viewer client (figures 30-31s, column 31 line 54 to column 32 line 10, column 32 lines 55-64, column 33 line 61 to column 34 line 4, column 34 lines 30-46, reference discloses conference generator, participants, editor, and viewer). Note: Also see Block et al US-PAP figures 1 and 4-5).

As to claims 8-14, they are also rejected for the same reasons set forth to rejecting claims 1-7 above, since claims 8-14 are merely an apparatus for the method of operations defined in the method claims 1-7 and also do not teach or define any new limitations than above rejected claims 1-7.

As to claims 15-20, they are also rejected for the same reasons set forth to rejecting claims 1-6 above, since claims 15-20 are merely a program product for the method of operations defined in the method claims 1-6 and also do not teach or define any new limitations than above rejected claims 1-6.

Response to Arguments
Applicant’s amendments and arguments with respect to claims 1-20 filed on June 15, 2022 have been fully considered but they are not deemed to be persuasive for the claims 1-20.

In the remarks, the applicant argues that:


Argument: Block fails to teach or suggest, at least, “the third audio/video stream as returned from the server displays, at the first end client or the second end client, a head image of a first individual associated with the first audio/video stream and a head image of a second individual associated with the second audio/video stream,” as recited in amended claim 1.

Response: Block et al teach a streaming method, applied to a server (see abstract and figures 1-3), comprising the step of: returning the third audio/video stream back to at least one of the first end client or the second end client for the at least one of the first end client or the second end client to view/play own audio/video content (figure 1, page 4 pars. 0040 & 0043-0045, figure 2, page 4 par. 0051, page 5 par. 0054, reference teaches about receiving (viewing) video stream from other participants and also receives own live stream over network via conference server), wherein the third audio/video stream as returned from the server displays, at the first end client or the second end client (figure 2, pars. 0051 & 0054, reference teaches that the audio/video stream returned from the server display including live stream from its own stream), a head image of a first individual associated with the first audio/video stream and a head image of a second individual associated with the second audio/video stream (figure 1, pars. 0040 & 0043-0044, reference teaches that the cameras embedded in user computing devices capable of streaming video, which implies that camera generating a head image of the participant/user and streaming/sending video to the conference server for distribution to the other participants), which implies the claimed invention; therefore, the applicant’s arguments are moot and Ghare teaches the claimed invention.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                                      September 19, 2022